United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTHERN ARIZONA VA HEALTH CARE
SYSTEM, Tucson, AZ, Employer
__________________________________________
Appearances:
Kelley Craig, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1603
Issued: June 16, 2021

Case Submitted on the Record

ORDER REMANDING CASE
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 8, 2020 appellant, through counsel, filed a timely appeal from an April 6,
2020 merit decision and from a purported April 21, 2020 merit decision of the Office of Workers’
Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned Docket No.
20-1603.
On August 17, 2016 appellant, then a 59-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging on that date she developed a headache, neck pain, and spasms when pushing
an overweight patient in a wheelchair and helping him to the restroom while in the performance
of duty. She stopped work on August 25, 2016 and returned to work on September 19, 2016. On
August 31, 2016 OWCP accepted appellant’s claim for cervical sprain.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Beginning October 24, 2016, appellant’s attending physicians, Drs. Ty Endean
and Thomas Martens, osteopaths, reported the additional condition of herniated cervical disc.
On September 26, 2019 OWCP referred appellant, a statement of accepted facts, and a list
of questions to Dr. Michael A. Steingart, an osteopath and sports medicine specialist, for a second
opinion examination regarding her accepted cervical condition.
On October 16, 2019 appellant, through counsel, requested that the acceptance of her claim
be expanded to include the additional condition of herniated cervical disc.
By decision dated April 6, 2020, OWCP denied appellant’s request to expand her claim to
include herniated cervical disc.
On April 7, 2020 appellant, through counsel, requested that the acceptance of appellant’s
claim be expanded to include the additional conditions of herniated cervical disc at C5-6 and
aggravation of her herniated disc at C4-5.
OWCP received Dr. Steingart’s November 6, 2019 second opinion report on
April 16, 2020. Dr. Steingart diagnosed chronic sprain/strain with central disc herniation at C5-6
with myofascial pain, finding that the conditions were causally related to the accepted employment
injury.
In an April 21, 2020 letter, OWCP provided appellant with Dr. Steingart’s November 6,
2019 second opinion report and concluded that, “We do not find this report sufficient to overturn
the [April 6, 2020] decision on our motion. If you disagree with the [April 6, 2020] decision report,
please review the appeal rights attached.”
The Board’s Rules of Procedure provide that the Board has jurisdiction to consider and
decide appeals from the final decision of OWCP in any case arising under FECA. In considering
whether a document constitutes a final decision, it is not the form, but the content and the intention
of OWCP that is determinative.2
The April 21, 2020 letter notes review of Dr. Steingart’s November 6, 2019 report by
OWCP. It attached a copy of his report, but did not make findings regarding his conclusions and
diagnoses.
The April 21, 2020 letter made an adverse finding with respect to appellant’s request for
expansion of her claim and there is no indication that the finding was interlocutory or otherwise
pending further development. Accordingly, the Board finds that the April 21, 2020 letter
constitutes a final decision on the merits of appellant’s claim for expansion of her accepted
conditions and is, therefore, an appealable decision pursuant to 20 C.F.R. §§ 501.2(c) and 502.3(a).

2

See Henry F. Dyer, Docket No. 05-452 (issued May 13, 2005) (the Board held that a July 22, 2004 letter with no
appeal rights attached constituted a final decision. The letter noted that the medical evidence established 32 percent
binaural hearing loss, but that appellant had previously received schedule awards for 53 percent binaural hearing loss
and “there is not an increased hearing impairment documented at this time).” Ralph Edmond Zollars, 5 ECAB 617,
618 (1953) and the cases cited therein.

2

Section 8124(a) of the Federal Employees’ Compensation Act (FECA) and section 10.126
of the implementing regulations3 require that final decisions of OWCP contain findings of fact and
a statement of reasons. A decision denying a claim should contain a correct description of the
basis for the denial in order that the parties of interest have a clear understanding of the precise
defect of the claim and the kind of evidence which would overcome it.4 The Board finds that
OWCP’s April 21, 2020 decision was incomplete as it did not contain findings regarding the
medical evidence from Dr. Steingart, nor did it provide a statement of reasons as to why it
determined that his report was not entitled to be accorded weight or probative value as it was based
on a proper factual background and a physical examination. Appellant was, therefore, not apprised
of the deficiencies OWCP had found in Dr. Steingart’s second opinion report. Because the
April 21, 2020 decision does not explain the basis for the denial of expansion of her claim to
include cervical herniated disc at C5-6 as diagnosed by him or the findings of fact reached therein,
the Board finds that OWCP has not fulfilled its responsibility under section 8124 of FECA and
section 10.126 of its implementing regulations in regard to her formal request for expansion of the
acceptance of her claim to include additional diagnosed conditions.
Accordingly, the case must be remanded to OWCP for a proper decision, which includes
findings of fact and a clear and precise statement regarding appellant’s request for expansion of
her accepted conditions. Following further development as OWCP deems necessary, it shall issue
a de novo decision.5

3

5 U.S.C. § 8124(a) and 20 C.F.R. § 10.126, respectively.

4

K.K., Docket No. 19-0652 (issued September 19, 2019); L.R., Docket No. 15-0235 (issued December 21, 2015);
Patrick Michael Duffy, 43 ECAB 280 (1991).
5
Consequently, in view of the Board disposition of the April 21, 2020 decision, the Board will not address the
April 6, 2020 decision.

3

IT IS HEREBY ORDERED THAT the April 21, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further proceedings consistent with
this order of the Board.
Issued: June 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

4

